Citation Nr: 1822609	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  14-35 367A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a depression disorder. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from December 1981 to October 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs, Regional Office, located in Baltimore, Maryland (RO), which declined to reopen a previously denied claim for service connection for depression.  The Veteran appealed the denial of her claim. 

In November 2016, the Veteran testified before the undersigned during a Board hearing held at the VA Central Office in Washington, District of Columbia (VACO).  A copy of the hearing transcript has been associated with the claims folder. 

The Board notes that the Veteran's claim for entitlement to service connection for depression was originally denied by the RO in a February 2010 rating decision.  Within a year of that rating decision, additional service personnel record as well as additional private treatment records have been associated with the claims file.  Where new evidence is submitted, consisting of pertinent service records, after a decision has become final, the former decision will be reconsidered without regard to the provisions relating to new and material evidence.  38 C.F.R. § 3.156 (c) (2011).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

The Veteran contends that her current depression disorder had an onset during her period of service and it is a result of in-service incidents.  The Veteran reports that she received in-patient mental health treatment for cocaine dependence during her period of service.  She further reports that her symptoms of depression first manifested during her period of service and were exacerbated as result of receiving a false positive urinalysis for cocaine and subsequently being forced to separate early from service.  See November 2016 Board Hearing Transcript. 

A review of the available service records does show that the Veteran received in-patient treatment at Beaumont Army Medical Center from August 1988 to October 1988 for self-referral for cocaine problems, and she later received outpatient counseling sessions from December 1988 to May 1989 while stationed at Fort Clayton in Panama.  These mental health treatment records have not yet been associated with the claims folder. 

Notably, a veteran's mental health treatment records are often kept separately from regular service treatment records.  On remand, the RO should contact all appropriate repositories for clinical mental health records.  See 38 C.F.R. § 3.159 (c)(2) (2017).

A remand is also needed to afford the Veteran with a VA examination in conjunction with her claim.  A VA medical opinion is needed to address whether the Veteran's current psychiatric disorder first manifested during her period of service, or is otherwise related to her military service.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the appropriate location to request records of all mental health treatment and evaluations (mental health jacket) that the Veteran received from August 1988 to May 1989, to include in-patient treatment at Beaumont Army Medical Center and outpatient counseling at medical facility in Fort Clayton, Panama.  The RO is advised that a generic request for service treatment records related to this period of service will not suffice.  A specific request should be made for the mental health records. 

If the records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record. Required notice must be provided to the Veteran and his representative.

2. Contact the Veteran and afford her the opportunity to identify by name, address, and dates of treatment or examination any relevant medical records. Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  

3. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.
 
4. After completing the foregoing development, schedule the Veteran for a VA examination to determine the nature and etiology of any psychiatric disorder that may be present.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner should identify all current psychiatric disorders.  

For each diagnosis psychiatric disorder, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or higher probability) that the disorder manifested in or is otherwise related to service.

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5. After completing the above action and any other development as may be indicated as a consequence of the action taken in the preceding paragraphs, the claim should be readjudicated.  If the benefit sought is not granted, the Veteran and her representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




